Citation Nr: 0206564	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-45 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as neurosis, will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from January to April 
1987 and from May 1991 to May 1995.  He also claims 
unverified service with the Indiana National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA).  By a May 1996 rating decision, the regional 
office (RO) in Indianapolis, Indiana, denied the claims of 
service connection for sinus congestion and nasal 
symptomatology and service connection for a back disorder.  
After the appellant relocated to an area within the 
jurisdiction of the RO in St. Petersburg, Florida, that RO 
issued a December 1996 rating decision denying the claims of 
service connection for a neck disorder and service connection 
for a psychiatric disorder, claimed as neurosis.  The 
appellant perfected appeals as to each of these issues.  

In a February 1998 decision, the Board denied the claims of 
service connection for a disability manifested by sinus 
congestion and nasal symptomatology and service connection 
for a neck disorder.  The Board also remanded the claims of 
service connection for a back disorder and for an acquired 
psychiatric disorder, claimed as neurosis, for further 
development of the record.  Since the February 1998 decision 
and remand, the appellant has relocated to an area within the 
jurisdiction of the RO at Los Angeles, California.

This decision will address the claim of service connection 
for a back condition.  The Board is undertaking additional 
development on the issue of service connection for an 
acquired psychiatric disorder, claimed as neurosis, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDING OF FACT

The appellant does not currently have a back disorder for VA 
compensation purposes.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed a VA Form 21-526 ( Veteran's Application 
for Compensation or Pension) in November 1995 claiming 
service connection for a back disorder, thereby complying 
with the complete-application requirement of the VCAA.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  After the 
veteran filed his original compensation claim (for back 
disability, inter alia), the RO wrote to the appellant in 
January 1996 and told him that it had requested his medical 
records from the Service Department and that it would help 
the RO to process his claim if he provided copies of any 
service medical records in his possession, gave the RO 
complete identifying information regarding any reserve or 
National Guard unit he might be assigned to, and told the RO 
where his service records might be located, if he knew.  He 
was advised that this information would help in processing 
his claim.  By separate letter, also in January 1996, the RO 
provided the veteran release forms for any private medical 
records of treatment he might have had, informing him that 
evidence of treatment since service would help substantiate 
his claim.  He was informed that the RO would request the 
records for him, or he could make arrangements for such 
records himself.  

After the veteran filed his informal claim seeking to 
establish service connection for neurosis in August 1996, the 
RO wrote to him that same month and told him that he should 
provide medical evidence of recurring treatment for a 
neurosis from his release from active duty to the present.  
He was asked to provide releases for his treatment records if 
he wanted the RO to request the records for him.  He was also 
advised that the RO had requested his medical records from 
four private physicians he had previously identified.  Thus, 
the RO informed the veteran of information and evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his November 1995 application, the appellant indicated that 
he received treatment during service for back pain, but did 
not state that he received such treatment after separating 
from service.  The appellant's service medical records are 
associated with the claims file, and in September 1996 and 
April 1997 the Army Reserve Personnel Center reported that it 
had no other records relevant to the appellant.  In a March 
1996 statement, the appellant noted that he had received 
treatment at the Indianapolis VA Medical Center (VAMC); the 
RO requested records from that facility and received them in 
March and December 1996.  The appellant stated in August and 
October 1996 statements that he had received treatment from 
Drs. Dugan, Solano, and Besoner for his back complaints.  The 
RO asked these physicians for copies of their records in 
August 1996 and in May 1998.  Although Dr. Besoner's office 
in August 1996 reported that the appellant had never been a 
patient there, in May 1998 the appellant submitted documents 
that included a May 1998 statement from Dr. Besoner, and in 
June 1998 Dr. Besoner submitted a statement with accompanying 
treatment records.  Dr. Dugan submitted records in September 
1996.  In addition, records from Dr. Broom were received in 
August 1996 and in June 1998.  In an April 1998 statement, 
the appellant indicated that he had received treatment for 
his back at the Orlando, Florida, VA outpatient clinic (OPC), 
from which records were received in February 1997 and in June 
1998.  Records from the VA OPC in Fresno were received in 
April 1999.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

VA must notify the claimant if it is unable to obtain records 
requested in support of the claim.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(e)).  After 
notifying the veteran in August 1996 of the private treatment 
records it had requested, the RO notified him in the December 
1996 rating decision of those records it had received and of 
the lack of response from either the veteran or Dr. Solano to 
the August 1996 letter.  Furthermore, he has been notified in 
each rating decision and the statements and supplemental 
statements of the case as to what evidence has been received 
and considered.  The duty to notify of inability to obtain 
certain records has been fulfilled. 38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(e)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in January 1996.  In response to the Board's 
February 1998 remand, the RO afforded the appellant another 
examination in January 1999, and the examiner prepared an 
addendum to that report in August 1999.  These examinations 
satisfy the examination requirement of the VCAA.  

On appellate review, the Board sees no areas in which further 
notice or development is required with respect to the claim 
for a back disability.  The requirements of the VCAA have 
been substantially met by the RO.  The RO discussed and 
considered the requirements of the VCAA in the October 2001 
supplemental statement of the case.  Thus, the Board is not 
considering the VCAA as applied to this case in the first 
instance, and there is no issue as to whether adjudication of 
this appeal without referral to the RO for initial 
consideration under VCAA poses any risk of harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

The RO did not explicitly consider the regulations 
implementing the VCAA.  However, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration of the regulations, poses no risk of 
harm or prejudice to the appellant.  Id.

II.  Service Connection

The claimant seeks to establish service connection for a back 
condition.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  To establish 
service connection, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to the initial element of a claim for service connection, 
the record must include medical evidence of a current 
disability.  Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. 
at 253.  Although the appellant provided a history of low 
back symptomatology that he claimed arose in service, the VA 
examination in January 1999 was unable to identify any 
objective clinical orthopedic problems with the spine.  That 
examiner, in an August 1999 addendum, further indicated that 
he had reviewed the claims file, including a December 1998 VA 
x-ray report that showed no abnormalities of the lumbosacral 
spine, and concluded that he had "not found anything, be it 
statements, facts, or clinical or diagnostic studies that 
would alter or modify my original comments."  As this 
evidence is the most recent to discuss whether the appellant 
has a current back disorder, it holds probative weight.  

The results of the January 1999 VA examination, supplemented 
by the August 1999 addendum, are in apparent contrast with 
other evidence suggesting that the appellant has a current 
back disorder.  The VA examination in January 1996 
characterized the appellant as having chronic low back pain.  
"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part sub. nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because pain alone 
is not a disability, and because an x-ray report in January 
1996 found no abnormality, the Board concludes that the 
January 1996 VA examination, the January 1999 VA examination, 
and the August 1999 addendum do not show a current back 
disorder for VA compensation purposes.  

VA clinical records from February 1996 to May 1998 noted 
findings of low back strain and chronic low back pain, and 
the report of a private chiropractor in May 1998 indicated 
that the appellant had lumbar myofascitis.  These records 
certainly provide some support for the appellant's claim that 
he has a current back disorder.  The January 1999 VA 
examination and its August 1999 addendum, though, are the 
most recent medical evidence discussing the presence of a 
back disorder and the examiner then, but not for any other 
examination or clinical record, had access to the claims 
file.  The Board concludes, therefore, that the most recent 
VA examination outweighs the other evidence of record, and 
that the medical evidence does not indicate that the 
appellant has a current back disorder.  

Because the record does not demonstrate a current back 
disorder, the preponderance of the evidence is against the 
initial element for service connection, and the claim must be 
denied.  Without evidence of a current back disorder, further 
analysis of the other elements of a service-connection claim 
(medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; medical evidence linking 
the current disability to that in-service disease or injury) 
is not required. 



ORDER

Entitlement to service connection for a back disorder is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

